Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Response to Amendment 
Applicant's argument filed on 11/29/2021 has been fully considered but not persuasive, and they are as follows.  
Applicant argues that the prior arts Joseph et al (US PGPUB 2010/0021342 A1, in view of Yuzhakev et al (US PGPUB 2002/0168290 AI), do not teach “pressure sensor”.  
	The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification.   
Examiner maintains that Yuzhakev discloses pressure sensor (figure 5 pressure sensor 54 also see paragraph 0088). 
Therefore, any ordinary skill in the art would conclude that as broadly as can be reasonably interpreted the teachings of the Joseph et al in view of Yuzhakev et al substantially satisfy the limitations of claims 1 and 14. Thus, in view of the above reasons, Examiner maintains rejections. 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103} is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent fora claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made,

1.    Determining the scope and contents of the prior art,
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.58 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (G) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1 - 23 are rejected under 35 USC103 as being unpatentable over Joseph et al (US PGPUB 2010/0021342 A1; hereinafter "Joseph”), in view of Yuzhakev et al (US PGPUB 2002/0168290 AI hereinafter “Yuzhakov”),
Regarding Claim 1; Joseph teaches in (title and abstract) a meter tor detecting a presence and/or concentration of an analyte in a liquid biological sample the meter using a test strip inserted into the meter for detecting the analyte, the meter, comprising:
a housing (figure 10 a meter housing 1010 also see paragraph 0034) defining an opening (figure 10 a test strip slot or opening 1002 also see paragraph 0034) communicating with an internal cavity adapted to receive at least a portion of the test strip ((figures 1 and 2 test strip 100 also see paragraphs 0028, 0032 and 0034; the integrated disposable 500 (or a test strip alone, if so desired) is loaded into the meter 1000)), the test strip being (100) configured to retain the liquid biological sample (figure 1 the sampling 102, see paragraph 0028); said controller comprising a processor and a memory (figure 7 and 8 also see paragraphs 0030 and 0033),

However. Yuzhakov teaches; a pressure sensor (figure 5 pressure sensor 54 also see paragraph 0088) arranged and configured to sense a pressure [“the amount of pressure exerted on distal housing portion 56” see paragraph 0088]; and
Receive signals corresponding to the sensed pressure from said sensor [paragraph 0088, “a pressure sensor 54 which senses and gauges the amount of pressure exerted on distal housing portion 56 when compressing pressure ring 58 against the skin”];
a controller [paragraph  0089 "meter 40 has various controls and buttons for inputting data to the meter's processing components and for controlling the piercing action of test strip device 60”] configured to detect a presence and/or concentration of an analyte [determining a characteristic of the sample, e.g., the concentration of an analyte in a sample” also see paragraphs 0093 and 0094] in the liquid biological sample [“in principle the subject methods may be used to determine the concentration of an analyte in a variety of different physiological samples” ; see paragraphs 0093 and 0094], wherein the memory is configured to store one or more predetermined pressure threshold values [see paragraphs 0089 and 0090, “for recovering the test results from a memory means within the meter's electronics”], the processor responsive to said pressure sensor and configured to (a pressure sensor 54 which senses and gauges the amount of pressure exerted on distal housing portion 56 when compressing pressure ring 58 against the skin, also see paragraph 0088):
Compare the signals to a pressure threshold value, and indicate when the sensed pressure exceeds the pressure threshold value (figure 5 also see paragraph 0088, “Pressure sensor indicators 72, in electrical communication with pressure sensor 54, are provided to indicate the level of pressure being applied to distal housing portion 56 so that the user may adjust the amount of pressure being applied, if necessary, in order to apply an optimal pressure”),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s water flow rate within Joseph’s system in order to have a desirable configuration for collecting physiological sample and determining analyte concentrations therein and, more particularly, glucose concentrations in blood, blood fractions or interstitial fluid.
Regarding Claim 2; Joseph does not explicitly teach in which the pressure sensor is arranged and configured to sense pressure exerted in a direction longitudinal of the orientation of an inserted test
However, Yuzhakov teaches; in which the pressure sensor (54) is arranged arid configured to sense pressure exerted in a direction longitudinal of the orientation of an inserted test strip (figure 1C test strip device 2, also see paragraphs 0046 and 0050},
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s water flow rate within Joseph’s system in order to have an accurate measurement, monitoring and control of the status of concentration of an analyte in the liquid biological sample.
Regarding Claim 3; Joseph does not explicitly teach in which the memory' is configured to store a maximum pressure threshold and the processor is configured to Indicate when the sensed pressure exceeds the maximum pressure threshold.
However, Yuzhakov teaches; in which the memory is configured to store a maximum pressure threshold [see paragraphs 0089 and 0090] and the processor is configured to indicate when the sensed pressure exceeds the maximum pressure threshold [see paragraphs 0089 and 0090, “for recovering the test results from a memory means within the meter's electronics”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s configuration within Joseph’s system in order to have an accurate measurement, monitoring and control of the status of concentration of an analyte in the liquid biological sample.
Regarding Claim 4; Joseph does not explicitly teach in which said pressure sensor is configured to sense pressure over a predetermined period of time, and in which the processor is configured to indicate if the sensed pressure ever exceeds the maximum pressure threshold during the predetermined period of time.
However, Yuzhakov teaches in which said pressure sensor (figure 5 pressure sensor 54 also see paragraph 0088) is configured to sense pressure over a predetermined period of time (figures 8A-C also see paragraphs 0100 and 0105), and in which the processor is configured to indicate if the sensed pressure ever exceeds the maximum pressure threshold during the predetermined period of time (figures 6A-6G and 8 also see paragraphs 0059, 0089 and 0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s configuration within Joseph’s system in order to have a 
Regarding Claims 5, 7 and 22; Joseph dose not explicitly teach in which the predetermined period of time is at least one of the insertion period, the dosing period and the testing period.
However, Yuzhakov teaches, in which the predetermined period of time is at least one of the insertion period, the dosing period and the testing period [see paragraph 0067],
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s time period within Joseph’s system in order to have accurate result in a sampling testing.
Regarding Claim 6; Joseph does not explicitly teach in which said pressure sensor is configured to sense pressure over a predetermined period of time, and in which the processor is configured to indicate if the sensed pressure ever exceeds the pressure threshold value during the predetermined period of time.
However, Yuzhakov teaches; in which said pressure sensor (54) is configured to sense pressure over a predetermined period of time [paragraph 0088], and in which the processor is configured to indicate if the sensed pressure ever exceeds the pressure threshold value during the predetermined period of time [see paragraphs 0088 and 0097].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s water flow rate within Joseph’s system in order to have an accurate measurement, monitoring and control of the status of concentration of an analyte in the liquid biological sample.
Regarding Claim 8; Joseph dose not explicitly teach in which the predetermined period of time is the dosing period.
However, Yuzhakov teaches, in which the predetermined period of time is the dosing period [see paragraphs 0116 and 0124],
Therefore, if would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s dosing period within Joseph’s system in order to have accurate result in a sampling testing.
Regarding Claim 9; Joseph dose not explicitly teach in which the processor, is configured to provide an indication of excessive pressure in the form of a user-detectable signal.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov's the indication within Joseph’s system in order to have accurate result in a sampling testing.
Regarding Claim 10; Joseph dose not explicitly teach in which the user-detectable signal is selected from the group consisting of an audible, visual or tactile signal.
However, Yuzhakov teaches, in which the user-detectable signal is selected from the group consisting of an audible, visual or tactile signal [see paragraph 0086].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s audible, visual or tactile signal within Joseph’s system in order to have accurate result of the sample fluid characteristic being measured.
Regarding Claim 11; Joseph teaches in which the user-detectable signal is variable based on the severity of the sensed pressure [see paragraph 0004; ’’these designs have several considerable drawbacks, including expense, low/variable Sight output, testing interference/contamination, and failure to facilitate test strip loading”] .
Regarding Claim 12; Joseph dose not explicitly teach in which the processor is configured to terminate a meter test if the sensed pressure exceeds the pressure threshold value.
However, Yuzhakov teaches, in which the processor is configured to terminate a meter test if the sensed pressure exceeds the pressure threshold value (figure 2B also see paragraphs 0029, 0043 and 0188),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s termination within Joseph’s system in order to have accurate result of the sample fluid characteristic being measured.
Regarding Claim 13; Joseph dose not explicitly teach and further including a second pressure sensor arranged and configured to sense a pressure exerted by an inserted test strip relative to said housing, said second pressure sensor being configured to sense a pressure which is exerted in a direction different from the direction of pressure sensed by the first sensor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s pressure range within Joseph's system in order to have accurate result of the sample fluid characteristic being measured.
Regarding Claim 14; Joseph teaches in (title and abstract) a method for detecting the application of an undue pressure applied against a test strip (figures 1 and 2 a test strip or biosensor 100 also see paragraphs 0028, 0032 and 0034) relative to a meter (figure 10 a meter 1000, also see paragraph 0034), the meter (1000);
Receiving at least a portion (figure 1 body portion 108 also see paragraph 0028) of a test strip (100) within the meter (1000); exerted by the inserted test strip relative to the meter
Joseph does not explicitly teach being for determining a presence and/or concentration of an analyte in a liquid biological sample, the method comprising:
In a position adjacent a pressure sensor arranged and configured to sense a pressure;
Using the sensor to sense the pressure applied; and comparing the sensed pressure to a predetermined pressure threshold value.
However, Yuzhakov teaches: being for determining a presence and/or concentration of an analyte [determining a characteristic of the sample, e.g., the concentration of an analyte in a sample” also see paragraphs 0093 and 0094] in a liquid biological sample [“in principle the subject methods may be used to determine the concentration of an analyte in a variety of different physiological samples”; see paragraphs 0093 and 0094], comprising:
in a position adjacent a pressure sensor (figure 5 pressure sensor 54 also see paragraph 0088)  arranged and configured to sense a pressure [paragraph 0250, “A pressure could act on the capacitor 182 for example in the form of a change in distance and thus a change in capacitance, for example by means of an elastomer’];

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s method within Joseph’s system in order to have a desirable configuration for collecting physiological sample and determining analyte concentrations therein and, more particularly, glucose concentrations in blood, blood fractions or interstitial fluid.
Regarding Claim 15; Joseph does not explicitly teach and which further comprises providing an indication when the sensed pressure exceeds the pressure threshold value.
However, Yuzhakov teaches; and which further comprises providing an indication when the sensed pressure exceeds the pressure threshold value (figures 6A-6G and 8 also see paragraphs 0059, 0089 and 0100).
Therefore, it would have been obvious to one of ordinary' skill in the art at the time of the invention to use Yuzhakov’s threshold value within Joseph’s system in order to have an accurate measurement, monitoring and control of the status of concentration of an analyte in the liquid biological sample.
Regarding Claim 16; Joseph dose not explicitly teach in which the indication is in the form of a user-detectable signal.
However, Yuzhakov teaches, in which the indication is in the form of a user-detectable signal (figures 3A and B also see paragraphs 0093 and 0213),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzhakov’s the indication within Joseph’s system in order to have accurate result in a sampling testing.
Regarding Claim 17; Joseph dose not explicitly teach in which the user-detectable signal is selected from the group consisting of an audible, visual or tactile signal.
However, Yuzhakov teaches, in which the user-detectable signal is selected from the group consisting of an audible, visual or tactile signal [see paragraph 0086],

Regarding Claim 18; Joseph teaches in which the user-detectable signal is variable based on the severity of the sensed pressure [see paragraph 0004; “these designs have several considerable drawbacks, including expense, low/variable light output, testing interference/contamination and failure to facilitate test strip loading”].
Regarding Claim 19; Joseph dose not explicitly teach in which the indication is a termination of the test for determining a presence and/or concentration of an analyte.
However, Yuzhakov teaches, in which the indication is a termination of the test for determining a presence and/or concentration of an analytic (figure 2B also see paragraphs 0029, 0043 and 0188).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzbakov's termination within Joseph’s system in order to have accurate result of the sample fluid characteristic being measured.
Regarding Claim 20; Joseph dose not explicitly teach configured to detect the analyte using a test strip selected from the group consisting of an electrochemical test strip and an optical test strip.
However, Yuzhakov teaches, configured to detect (figures 1A-C and 3 also see paragraphs 0086) the analyte using a test strip selected from the group consisting of an electrochemical test strip and an optical test strip (figure 5 test strip 60). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yuzbakov's electrochemical test within Joseph’s system in order to have accurate result of the sample fluid characteristic being measured. 
Regarding Claim 21; Joseph dose not explicitly teach configured to detect the analyte using a test strip selected from the group consisting of a colorimetric test strip or a photometric test strip.
However, Yuzhakov teaches, configured to detect the analyte using a test strip selected from the group consisting of a colorimetric test strip or a photometric test strip (figures 2 A and B, 4 A and B and 7 also see paragraphs 0055 and 0122).

Regarding Claim 23; Joseph teaches in in which the pressure sensor is arranged and configured to sense a pressure applied to the test strip by the user of the meter (figure 10 a meter 1000, also see paragraph 0034). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLA whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856